[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: ARTICULATION
The defendant has moved for an articulation of the court's ruling on July 3, 2001 concerning the issue of termination of the AEP program and the AR program. The defendant has enclosed a transcript of the proceedings of that date.
The court has no independent recollection of the proceedings or the defendant. However, it does appear to the court, based on the transcript furnished, that the intention of the court was to terminate the accelerated rehabilitation and to allow the defendant to continue in the alcohol education program. Without additional information, the court cannot articulate further.
GALLAGHER, J.